



Exhibit 10.2


exhibit102image1.jpg [exhibit102image1.jpg]


SEMTECH CORPORATION
2017 LONG-TERM EQUITY INCENTIVE PLAN
EXECUTIVE OWNERSHIP RESTRICTED STOCK UNIT AWARD CERTIFICATE




THIS AWARD is made this [Grant Date] (the “Award Date”) by Semtech Corporation,
a Delaware corporation (the “Corporation”), to [Legal Name] (the “Participant”).
R E C I T A L S
A. The Corporation has established the Corporation’s 2017 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B. The Administrator has determined that it would be in the best interests of
the Corporation and its stockholders to grant an award of restricted stock units
(the “Award”), on the terms and conditions described in this Award Certificate
to the Participant.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions. Capitalized terms used in this Award Certificate and not
otherwise defined herein shall have the meanings given to such terms in the
Plan.
2.Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Participant as of the date hereof an Award with respect to [Amount]
restricted stock units (subject to adjustment in accordance with Section 7.1 of
the Plan) (the “Stock Units”), which Stock Units are subject to forfeiture on
the terms and conditions hereinafter set forth. As used herein, the term “Stock
Unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment in accordance with Section 7.1
of the Plan), solely for purposes of the Plan and this Award Certificate. The
Stock Units shall be used solely as a device for the determination of the
payment to eventually be paid to the Participant if such Stock Units vest
pursuant to Section 4 hereof. The Stock Units shall not be treated as property
or as a trust fund of any kind. The Participant acknowledges that the
Administrator may use a broker or other third party to facilitate its restricted
stock unit award recordkeeping and agrees to comply with any administrative
rules and procedures regarding restricted stock unit awards as may be in place
from time to time. The Participant acknowledges and agrees that the Corporation
may require that any Common Stock received under the Award be deposited in a
brokerage account (in the name of the Participant) with a broker


1 of 6



--------------------------------------------------------------------------------





designated by the Corporation, and the Participant agrees to take such
reasonable steps as the Corporation may require to open and maintain such an
account.
3.Rights as a Stockholder; Dividends and Voting.
(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.


(b)Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated pursuant to Section 4, the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 3(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 3(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 5 or terminated
pursuant to Section 4.


4.Vesting. Subject to Section 6 below, the Award shall vest and become
nonforfeitable with respect to one hundred percent (100%) of the total number of
Stock Units on the [First, Second, Third, Fourth or Fifth] anniversary of the
Award Date.
5.Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical after (and in all events not more than ninety (90) days after) the
date that is six months and one day after the date on which the Participant
incurs a “separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
thereunder, and the date of such separation from service referred to as the
“Severance Date”), the Corporation shall deliver to the Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Administrator in its discretion) equal to the number of Stock Units subject to
the Award that have vested as of the Severance Date pursuant to Section 4.
Notwithstanding the foregoing provisions, the Administrator may, in its
discretion, provide for all or a portion of such vested Stock Units (including,
for clarity, any stock units credited as dividend equivalents pursuant to
Section 3(b)) to be settled by a cash payment to the Participant (in lieu of a
share payment). To the extent that the Administrator determines it will settle
one or more vested Stock Units by a cash payment, the amount of cash payment
with respect to any such vested Stock Unit to be paid in such form shall equal
(subject to Section 9(b) and any other authorized deductions) the fair market
value


2 of 6



--------------------------------------------------------------------------------





of a share of Common Stock as of the date that is six months after the Severance
Date (with the fair market value of a share of Common Stock determined in
accordance with the applicable provisions of the Plan). The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares or any
such payment with respect to the vested Stock Units deliver to the Corporation
any representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Corporation may, in its sole discretion, either
ignore fractional share interests or settle them in cash. The Participant shall
have no further rights with respect to any Stock Units that are paid or that
terminate pursuant to Section 6. The Stock Units shall not be paid at any time
other than as provided in this Section 5 notwithstanding any provision of the
Plan (providing discretion to the Administrator to accelerate payment dates or
otherwise) to the contrary.
6.Effect of Termination of Employment or Services. The Participant’s Stock Units
(including, for clarity, any stock units credited as dividend equivalents
pursuant to Section 3(b)) shall terminate to the extent such units have not
become vested as of the Participant’s Severance Date, regardless of the reason
for the Participant’s separation from service, whether with or without cause,
voluntarily or involuntarily. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable termination date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.
7.Non-Transferability of Award. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.
8.No Right to Continued Employment or Service. The vesting schedule requires
continued employment or service through the applicable vesting date as a
condition to the vesting of the Award and the rights and benefits under the
Award. Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of services as provided in Section 6 above. Nothing
contained in the Plan or the Award constitutes a continued employment or service
commitment by the Corporation, confers upon the Participant any right to remain
in the employ of or service to the Corporation, interferes with the right of the
Corporation at any time to terminate such employment or services, or affects the
right of the Corporation to increase or decrease the Participant’s other
compensation. By accepting this Award, the Participant acknowledges and agrees
that (a) any person who is terminated before full vesting of an award, such as
the one granted to the Participant by this Award Certificate, could attempt to
argue that he or she was terminated to preclude vesting; (b) the Participant
promises never to make such a claim; (c) except as otherwise expressly provided
herein, in any event, the Participant has no right to pro-rated vesting with
respect to the Award if his or her services terminates before the


3 of 6



--------------------------------------------------------------------------------





applicable vesting date (regardless of the portion of the vesting period the
Participant was actually in the service of the Corporation and/or any of its
Subsidiaries).
9.Tax Consequences.
(a)Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences as a result of his or her acceptance of the Award. The
Participant represents that he or she has consulted with any tax consultants he
or she deems advisable in connection with the acceptance of the Award and that
he or she is not relying on the Corporation for any tax advice. By accepting
this Award, the Participant acknowledges that he or she shall be solely
responsible for the satisfaction of any taxes that may arise (including taxes
arising under Section 409A of the Code), and that the Corporation shall not have
any obligation whatsoever to pay such taxes.


(b)Withholding. Upon or in connection with any payment in respect of the Award,
the Corporation shall first deduct from any cash portion of such payment the
full amount of any taxes which the Corporation may be required to withhold with
respect to such payment, and to the extent the aggregate cash portion of such
payment is in sufficient to satisfy the Corporation’s applicable withholding
obligations, the Corporation shall then automatically reduce the number of any
shares of Common Stock to be delivered in payment by (or otherwise reacquire)
the appropriate number of whole shares, valued at their then fair market value
(as determined under the Plan), to satisfy any remaining withholding obligations
of the Corporation with respect to such payment, at the applicable withholding
rates. In the event that the Corporation cannot legally satisfy such withholding
obligations by reduction of shares, or in the event that the withholding
procedure described in the preceding sentence is insufficient to satisfy the
Corporation’s applicable withholding obligations with respect to any payment
under the Award, the Corporation shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local law to be
withheld with respect to such payment. The Participant agrees to take any
further actions and execute any additional documents as may be necessary to
effectuate the provisions of this Section 9.


10.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).
11.Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.
12.Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and


4 of 6



--------------------------------------------------------------------------------





assigns (subject, however, to the limitations set forth in Section 7 with
respect to the transfer of this Award Certificate or any rights hereunder or of
the Stock Units), and upon the Corporation and its successors and assigns,
regardless of any change in the business structure of the Corporation, be it
through spin-off, merger, sale of stock, sale of assets or any other
transaction.
13.Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Participant shall be addressed to him or her at the address on file with
the Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.
14.Plan. The Award and all rights of the Participant under this Award
Certificate are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Award Certificate. The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Certificate. Unless otherwise expressly provided in other sections of this
Award Certificate, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.
15.Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Participant with regard
to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.
16.Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.
17.Interpretation. The interpretation, construction, performance and enforcement
of the terms and conditions of this Award Certificate and the Plan shall lie
within the sole discretion of the Administrator, and the Administrator’s
determinations shall be conclusive and binding on all interested persons.
18.Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). If the Participant is a party to an agreement
with the Corporation to arbitrate claims, such agreement to arbitrate claims
shall apply as to any dispute or disagreement regarding the Participant’s rights
under this Award Certificate.
19.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.


5 of 6



--------------------------------------------------------------------------------





20.Section Headings. The section headings of this Award Certificate are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
21.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Certificate) or recommendation with respect to the Award.
SEMTECH CORPORATION,
a Delaware corporation


 
 
 
 
By:


 
 
[Name]







6 of 6

